
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 152
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. Lance (for
			 himself and Mr. Holt) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the life-saving role of ostomy
		  care and prosthetics in the daily lives of hundreds of thousands of people in
		  the United States.
	
	
		Whereas over 700,000 people in the United States, from
			 young children to senior citizens, have an ostomy, a surgical procedure that
			 creates an artificial opening in the abdomen to the intestines or urinary
			 system to allow for the elimination of bodily wastes;
		Whereas an ostomy procedure is essential to many patients
			 who suffer on a daily basis from Crohn’s disease, ulcerative colitis, birth
			 defects, serious, chronic, or life-threatening traumatic injury to the abdomen,
			 illnesses and conditions, such as colorectal or bladder cancer, or other
			 intestinal or urinary medical conditions;
		Whereas active duty military personnel wounded in battle
			 often receive an ostomy as a result of penetrating colorectal injuries;
		Whereas following ostomy surgery, patients need specially
			 selected medical prosthetics to manage, temporarily or permanently restore
			 intestinal or urinary system function, re-establish activities of daily living,
			 improve quality of life; and require access to uniquely skilled ostomy
			 specialty nurses who recommend and customize ostomy products for
			 patients;
		Whereas ostomy products are prosthetic devices prescribed
			 by health care providers and meet the definition of prosthetics under the
			 Medicare program;
		Whereas, however, ostomy products are reimbursed under the
			 Medicare program as medical supplies and not as prosthetics;
		Whereas there is a significant inconsistency under the
			 Medicare program between the coverage category of, and reimbursement policy
			 for, ostomy products;
		Whereas the Federal law does not require coverage of
			 prosthetics, including ostomy products, under the Medicaid program;
		Whereas Medicare’s inconsistent policy and reimbursement
			 approach to ostomy products and Medicaid’s inadequate coverage and
			 reimbursement for ostomy products could affect access for patients in
			 need;
		Whereas ostomy products are customized to the clinical
			 needs of individual patients and are not the same as other easily
			 interchangeable medical supplies such as gauze and bandages;
		Whereas Congress previously has recognized the physical,
			 psychological, and emotional importance of restoring function and improving the
			 quality of life through supporting access to and coverage of prostheses;
		Whereas ongoing advances and innovation in ostomy
			 prosthetics technology can dramatically improve the lives of those who undergo
			 ostomy surgery by helping to normalize their intestinal or urinary system
			 function, by improving physical well-being, and often by enabling them to
			 rejoin the workforce; and
		Whereas House of Representatives recognizes the importance
			 of encouraging and facilitating the development and use of new medical
			 technologies: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the life-saving role of ostomy
			 care and prosthetics in the daily lives of hundreds of thousands of people in
			 the United States and the necessity of a specialized ostomy nurse to recommend
			 and customize ostomy prosthesis for the individual;
			(2)recognizes if a
			 surgical procedure results in a patient needing a prosthetic that manages or
			 restores intestinal or urinary system function—specifically the control of the
			 elimination of the body's waste products, then such a patient should have
			 access to individually prescribed, customized prosthetics that the health care
			 provider believes will best meet the patient’s needs;
			(3)urges that ostomy
			 products be recognized, categorized, covered, and adequately reimbursed by
			 Medicare in a new payment category of “prosthetic supplies” consistent with
			 Medicare’s current recognition of ostomy products as prosthetics in order to
			 allow appropriate patient access; and
			(4)urges the
			 Secretary of Health and Human Services to ensure that programs, policies, and
			 payment practices of the Department of Health and Human Services facilitate,
			 and do not discourage, innovation of and access to medical devices that restore
			 or improve intestinal or urinary system function of individuals in the United
			 States with an ostomy.
			
